IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                          No. 84705
                RANDAL R. LEONARD, BAR NO. 6716.

                                                                               LE2



                  ORDER REJECTING CONDITIONAL GUILTY PLEA AGREEMENT
                              This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that this court approve, pursuant
                to SCR 113, a conditional guilty plea in exchange for a stated form of
                discipline for attorney Randal R. Leonard. Under this agreement, Leonard
                admitted to violating RPC 1.3 (diligence), RPC 1.4 (communication), and
                RPC 3.2 (expediting litigation). The agreement provides for a six-month
                suspension and payment of $2,500 in fees plus the actual costs of the
                disciplinary proceedings.
                              Leonard has admitted to the facts supporting the violations.
                The record therefore establishes that Leonard failed to diligently pursue a
                client's bankruptcy case until after the client filed a grievance against him.
                This occurred while Leonard was on probation in a prior discipline matter.'




                      1This court previously imposed a six-month-and-one-day suspension
                but stayed the last day of that suspension for two years provided that
                Leonard successfully completed two years' probation which required him,
                in pertinent part, to "remain free from any professional conduct violations
                during [the] probationary period." In re Discipline of Leonard, No. 78632,
SUPREME COURT   2019 WL 4391208 (Nev. Sept. 12, 2019) (Order Approving Conditional
         OF
      NEVADA    Guilty Plea Agreement).
r01 I 947A
                                                                             22- vi&fi
                     The record therefore also establishes that Leonard violated the terms of his
                     stayed suspension in Docket No. 78632.2
                                   In determining the appropriate discipline, we weigh four
                     factors: "the duty violated, the lawyer's mental state, the potential or actual
                     injury caused by the lawyer's misconduct, and the existence of aggravating
                     or mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
                     P.3d 1067, 1077 (2008). In this case, Leonard knowingly violated duties
                     owed to his clients by failing to timely file necessary documents in a
                     bankruptcy case and failing to adequately communicate with his clients
                     about the status of their case. He also knowingly violated duties owed to
                     the profession by violating the terms of his stayed suspension. Leonard's
                     misconduct caused injury to both his clients and the integrity of the
                     profession.
                                   The baseline sanction for the misconduct at issue, before

                     considering aggravating and mitigating circumstances, is suspension. See
                     Standards for Imposing Lawyer Standards, Compendium of Professional
                     Responsibility Rules and Standards, Standard 7.2 (Am. Bar Ass'n 2017)
                     ("Suspension is generally appropriate when a lawyer knowingly engages in
                     conduct that is a violation of a duty owed as a professional and causes injury
                     or potential injury to a client, the public, or the legal system."); see also id.
                     at Standard 8.2 ("Suspension is generally appropriate when a lawyer has
                     been reprimanded for the same or similar misconduct and engages in
                     further similar acts of misconduct that causes injury or potential injury to




                           2As part of the terms of the instant conditional guilty plea agreement,
                     Leonard agreed to admit to breaching the probationary terms in Docket No.
                     78632 and stipulated to waive the notice and procedural requirements of a
                     separate breach hearing. Leonard also stipulated that the breach would be
SUPREME COURT        consolidated for resolution with the instant matter.
        OF
     NEVADA
                                                            2
,01 1947R    acVr-
                a client, the public, the legal system, or the profession."). Turning to the
                aggravating and mitigating circumstances, we conclude that the agreed-
                upon   discipline    gives insufficient       consideration to the   aggravating

                circumstances.      As to the three agreed-upon aggravating circumstances
                (prior disciplinary offenses, a pattern of misconduct, and substantial
                experience in the law), Leonard's prior disciplinary history involved
                misconduct similar to that admitted here—most notably his failure to file
                necessary documents with a court—and the current admitted misconduct
                occurred while he was on probation for his previous misconduct. For these
                reasons, we are not convinced that the agreed-upon discipline is sufficient
                to serve the purpose of attorney discipline—to protect the public, the courts,
                and the legal profession. See State Bar of Nev. v. Claiborne, 104 Nev. 115,
                213, 756 P.2d 464, 527-28 (1988). Thus, we reject the conditional guilty plea
                agreement and remand this matter for further proceedings. See SCR 113(1)
                ("The tendered [conditional guilty] plea is subject to final approval or
                rejection by the suprenie court if the stated form of discipline includes
                disbarnient or a suspension.").
                            It is so ORD       D


                                                                          C.J.
                                          Parraguirre


                                            , J.
                Hardesty                                         Stiglich


                                                                          A;1AL-ei       , J.
                Cadish                                           Silver


                                                                                         ,J
SUPREME COURT   Pickering                                        Herndon
        OF
     NEVADA
                                                          3
co, ,,47A
cc:   Chair, Southern Nevada Disciplinary Board
      Bar Counsel, State Bar of Nevada
      Michael J. Warhola, LLC
      Kimberly K. Farmer, Executive Director, State Bar of Nevada




                                   4